Citation Nr: 0105642	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for residuals, 
including infection, pain, and non-union, following surgical 
repair of a fracture of the right calcaneus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1999 the veteran requested a hearing before a 
traveling Member of the Board; however, he stated that he 
would like a local hearing first.  The record indicates that 
a local hearing was held in August 1999; a transcript of 
which has been associated with the claims file.  

In addition, there is no indication that the RO attempted to 
schedule a Board hearing, as requested by the veteran in his 
substantive appeal.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals, including infection, pain, 
and non-union, following surgical repair of a fracture of the 
right calcaneus.  to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


